             Case 1:19-cv-00096-KGB Document 55 Filed 08/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TONY M. RUIZ                                                                           PLAINTIFF
ADC #157474

v.                              Case No. 1:19-cv-00096-KGB-JTR

TONI BRADLEY, Warden, et al.                                                      DEFENDANTS

                                               ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 51). Plaintiff Tony M. Ruiz has not filed any

objections, and the time to file objections has passed. Accordingly, after careful consideration, the

Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects (Id.).

        It is therefore ordered that:

        1.       The Court dismisses without prejudice Mr. Ruiz’s complaint and amended

                 complaint (Dkt. Nos. 2, 8).

        2.       The Court denies as moot all pending motions (Dkt. Nos. 14, 53).

        3.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

                 appeal from this Order would not be taken in good faith.

        It is so ordered this 16th day of August, 2021.



                                                              ________________________________
                                                               Kristine G. Baker
                                                              United States District Judge
